NO. 07-02-0265-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                    OCTOBER 1, 2002

                          ______________________________


                           BETTY ANN NEWBY, APPELLANT

                                             V.

    DAN MOSER, INDIVIDUALLY AND AS TRUSTEE; MOSER INVESTMENTS;
  THE ESTATE OF LON MOSER, DECEASED; AND SHERIA EVANS, APPELLEES


                        _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                 NO. 35,167; HONORABLE JACK D. YOUNG, JUDGE

                         _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.*


                                        DISMISSAL


       Appellant Betty Ann Newby filed an accelerated notice of appeal challenging the

trial court’s denial of her application for a temporary injunction and other motions. On June


      *John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
26, 2002, the trial court sustained the contest filed by two court reporters to Newby’s

affidavit of indigence. On July 30, 2002, Newby filed a pro se document in this Court

seeking an extension of time on behalf of the trial court clerk contending that the trial court

clerk should not be permitted to request payment for the record because she did not file

a contest to her affidavit of indigence. However, because the motion was not accompanied

by the required filing fee, no ruling will be made regarding that motion.


       By letter dated September 13, 2002, this Court notified Newby to make satisfactory

arrangements to pay for the clerk’s record within ten days or the appeal would be subject

to dismissal. Although the Texas Rules of Appellate Procedure now impose the duty of

filing the record with the trial court clerk, Newby must pay the clerk’s fee or make

satisfactory arrangements with the clerk to pay the fee. Tex. R. App. P. 35.3(a)(2).

Pursuant to Rule 37.3(b), this Court may dismiss the appeal for want of prosecution if, due

to appellant’s fault, the trial court clerk fails to file the clerk’s record. Furthermore, under

Rule 42.3(c) this Court may dismiss an appeal, after giving ten days notice, for Newby’s

failure to comply with a notice from the Clerk requiring a response within a specified time.


       Accordingly, because Newby did not comply with this Court’s directive, the appeal

is hereby dismissed for want of prosecution and for failure to comply with a notice from the

Clerk of this Court. Tex. R. App. P. 42.3(b) & (c).



                                            Don H. Reavis
                                              Justice


                                               2
Do not publish.




                  3